--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 
STOCK PURCHASE AGREEMENT
 
by and among
 
L. JOHN LEWIS,
 
ANDY TUCKER,
 
DANTE JONES,
 
WENDY MAGUIRE,
 
and
 
ECO SCIENCE SOLUTIONS, INC.
 
 
Dated as of June 21, 2017
 

 
1

--------------------------------------------------------------------------------

 



 
Table of Contents
 
 

   
Page

 

 
 
  ARTICLE 1 Definitions     4           ARTICLE 2 Purchase and Sale of the
Shares      
2.1
Purchase and Sale of the Shares
  8

 
2.2
Closing
  8  
2.3
Consideration
  9

 
2.4
Closing Deliveries.  At the Closing:
  9  
2.5
Required Withholdings
  10

 
2.6
Additional Option.
  10  
2.7
Legends
  10

 

 
ARTICLE 3 Representations and Warranties of the Sellers
 
3.1
Organization; Good Standing
  11

 
3.2
Capitalization; Title to Shares
  11  
3.3
Power and Authority
  11

 
3.4
Consents and Approvals; No Violation
  12  
3.5
Brokers’ Fees
  12

 
3.6
Subsidiaries; Assets
  12  
3.7
Real Property
  12

 
3.8
Liabilities
  12  
3.9
Compliance with Law; Permits
  12

 
3.10
Tax Matters
  13  
3.11
Contracts
  13

 
3.12
Insurance.
  13  
3.13
Investment Representation
  13

 

 
ARTICLE 4 Representations and Warranties of Buyer
 
4.1
Organization
  14

 
4.2
Power and Authority
  14  
4.3
Consents and Approvals; No Violation
  14

 
4.4
Brokers’ Fees
  14  
4.5
Valid Issuance of Parent Payment Shares.
  14

14

 
ARTICLE 5 General Covenants
 
5.1
Public Disclosure
  15

 
5.2
Reservation of Buyer Common Stock; Issuance of Shares of Buyer Common Stock.
  15  
5.3
Operations.
  15

 
5.4
Third Party Transaction Expenses.
  15  
5.5
Further Assurances.
  15

 
5.6
Post-Closing Confidentiality.
  15  
5.7
General Release.
  16

 
5.8
Acquisition Plan and Business Plan.
  17  
5.9
Director’s.
  17

 
 
2

--------------------------------------------------------------------------------

 
 

 
ARTICLE 6 Indemnification
 
6.1
Survival of Representations and Warranties and Covenants
  17

 
6.2
Indemnification by the Sellers.
  17  
6.3
Limitations
  18

 
6.4
Procedures Relating to Indemnification
  18  
6.5
Setoff.
  19

 
6.6
Exclusive Remedy
  19

 

 
ARTICLE 7 Tax Matters
 
7.1
Transfer Taxes.
  19

 
7.2
Cooperation on Tax Matters.
  20  
7.3
Tax Contests.
  20

 
7.4
Tax Sharing Agreements.
  20  
7.5
Allocations of Taxes in Straddle Period.
  20

 
7.6
Conflict.
  20

 

 
ARTICLE 8 Miscellaneous
 
8.1
No Third-Party Beneficiaries
  21

 
8.2
Entire Agreement
  21  
8.3
Succession and Assignment
  21

 
8.4
Counterparts
  21  
8.5
Headings; Interpretation
  21

 
8.6
Notices
  22  
8.7
Governing Law
  23

 
8.8
Submission To Jurisdiction; Waiver of Jury Trial
  23  
8.9
Amendments
  23

 
8.10
Extension; Waiver
  23  
8.11
Severability
  24

 
8.12
Expenses
  24  
8.13
Construction
  24

 
8.14
Incorporation of Exhibits and Schedules
  24  
8.15
Specific Performance
  24  
8.16
Sellers’ Representative.
  24


Exhibits


Exhibit A – Sellers
Exhibit B – Milestone Schedule and Payments
 

 
3

--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of June 21, 2017, is
made and entered into by and among L. John Lewis, Andy Tucker, Dante Jones,
Wendy Maguire, (each a “Seller” and collectively, the “Sellers”), Eco Science
Solutions, Inc., a Nevada corporation (“Buyer”), and L. John Lewis, in his
capacity as Sellers’ Representative.  Sellers, Buyer, and Sellers’
Representative are sometimes referred to herein, individually, as a “Party” and,
collectively, as the “Parties”.
 
RECITALS
 
WHEREAS, the Sellers own all of the issued and outstanding shares of capital
stock of Ga-Du Corporation, a Nevada corporation (the “Company”);
 
WHEREAS, subject to the terms and conditions of this Agreement, Buyer desires to
purchase from the Sellers, and the Sellers desire to sell to Buyer, all of the
issued and outstanding shares of capital stock of the Company (the “Shares”);
and
 
WHEREAS, each of Buyer and the Sellers desire to make certain representations,
warranties, covenants and agreements in connection with the Transactions (as
hereinafter defined).
 
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth herein, the parties hereto,
intending to be legally bound, hereby agree as follows:
 
ARTICLE 1                      
 
DEFINITIONS
 
As used in this Agreement, the following terms shall have the following
meanings:
 
“Action” means any action, claim, lawsuit, legal proceeding, litigation (at law
or in equity), arbitration, complaint, investigation or proceeding (whether
civil, criminal, administrative, judicial or investigative, whether formal or
informal, whether public or private) commenced, brought, conducted or heard by
or before any Governmental Authority.
 
“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person.  For purposes
of this definition, “control” (including with correlative meanings, the terms
“controlling,” “controlled by” and under “common control with”) means the
possession, directly or indirectly, of the power to direct the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
 
“Affiliated Group” means any affiliated group within the meaning of Section
1504(a) of the Code or any similar group defined under a similar provision of
state, local or foreign Tax Law.
 
“Agreement” has the meaning set forth in the preamble to this Agreement.
 
“Ancillary Agreements” has the meaning set forth in Section 3.3.
 
“Balance Sheet Date” has the meaning set forth in Section 3.8(a)(ii).
 
“Business” means the business of the Company as conducted as of the date of this
Agreement.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks are required or permitted to be closed in the State of
California.
 
“Buyer” has the meaning set forth in the preamble to this Agreement.
 
“Buyer Closing Shares” has the meaning set forth in Section 2.3(a).
 
 
4

--------------------------------------------------------------------------------

 
“Buyer Consideration Shares” has the meaning set forth in Section 2.3(b).
 
“Buyer Earn-Out Shares” has the meaning set forth in Section 2.3(b).
 
“Buyer Indemnitee” and “Buyer Indemnitees” have the respective meanings set
forth in Section 6.2.
 
“Closing” has the meaning set forth in Section 2.2.
 
“Closing Date” has the meaning set forth in Section 2.2.
 
“Code” means the United States Internal Revenue Code of 1986, as amended.
 
“Company” has the meaning set forth in the recitals to this Agreement.
 
“Contract” means any written contract, agreement, indenture, mortgage, lease,
instrument or other legally binding written agreement, arrangement,
understanding, undertaking, commitment or obligation.
 
“Deductible” has the meaning set forth in Section 6.3(a)(ii).
 
“Disclosure Schedules” has the meaning set forth in Article 3.
 
“Equity Interest” means any share, capital stock, partnership interest, limited
liability company interest, membership interest, joint venture interest or
similar interest in any Person, and any option, warrant, right or security
(including debt securities) convertible, exchangeable or exercisable therefor.
 
“Financial Statements” has the meaning set forth in Section 3.8(a)(ii).
 
“Fundamental Representations” means the representations and warranties of the
Company set forth in Sections 3.1 (Organization; Good Standing); 3.2
(Capitalization; Title of Shares); 3.3 (Power and Authority); 3.4 Consents and
Approvals; No Violation; 3.5 Brokers’ Fees; and 3.10 (Tax Matters).
 
“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied in accordance with the past custom and
practices of the Company.
 
“General Principles of Law, Equity and Public Policy” means, with reference to
the enforceability of any Contract, that enforceability may be limited by (a)
general principles of law, equity and public policy, including principles
regarding the enforceability of covenants not to compete and similar restrictive
covenants; principles regarding the availability of specific performance,
injunctive relief, or other equitable remedies; principles requiring good faith
and fair dealing in the performance and enforcement of a Contract by the party
seeking its enforcement; principles requiring reasonableness in the performance
and enforcement of a Contract by the party seeking its enforcement; principles
requiring consideration of the materiality of a breach and the consequences of
the breach to the party seeking enforcement; and principles requiring
consideration of the impracticability or impossibility of performance at the
time of attempted enforcement; or (b) bankruptcy, insolvency, reorganization,
receivership, moratorium, and other similar Laws affecting the rights of debtors
and creditors generally.
 
 
5

--------------------------------------------------------------------------------

 
“Governmental Authority” means any federal, state, local or foreign
governmental, quasi-governmental, regulatory or administrative body,
instrumentality, department, commission or agency, or any federal, state, local
or foreign court, tribunal, arbitration panel, commission or other similar
dispute-resolving panel or body.
 
“Indebtedness” of the Company means, at a particular time, without duplication,
determined on an aggregate basis, the outstanding principal amount of, accrued
and unpaid interest on, and other payment obligations (including any prepayment
premiums and penalties payable as a result of the consummation of the
transactions contemplated by this Agreement) arising under indebtedness for
borrowed money of the Company; provided, however, that “Indebtedness” shall not
include any item which would otherwise fall within the above definition of
Indebtedness which is solely related to the day-to-day operation of the Business
and is reflected or included in the Financial Statements.
 
“Indemnifying Party” has the meaning set forth in Section 6.4(a).
 
“Interim Financial Statements” has the meaning set forth in Section 3.8(a)(ii).
 
“Knowledge of Sellers” or “Sellers’ Knowledge” means the actual knowledge of (a)
any Seller and (b) any officer or director of the Company, in each case of
clause (a) or (b), after reasonable inquiry and investigation.
 
“Law” means any law, statute, treaty, code, rule, regulation or ordinance of a
Governmental Authority.
 
“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures,
and other interest in real property held by the Company.
 
“Lease” means any written lease, sublease, license, right of use, concession or
other agreement, including all amendments, extensions, renewals, guaranties and
other agreements with respect thereto, pursuant to which the Company holds any
Leased Real Property, including the right to all security deposits and other
amounts and instruments deposited by or on behalf of the Company thereunder.
 
“Lien” means, with respect to any property or asset, any mortgage, pledge, lien,
encumbrance or other security interest in respect of such property or
asset.  For the avoidance of doubt, the license or other grant of rights with
respect to intellectual property, in and of itself, shall not be deemed to be a
Lien.
 
“Loss(es)” means, with respect to any Person, any actual direct losses,
liabilities, demands, claims, Actions, out-of-pocket costs and expenses
(including reasonable attorneys’ fees) against or affecting such Person
including consequential damages to the extent reasonably foreseeable; provided,
however, that “Loss(es)” shall not include, and the Buyer Indemnitees shall not
be entitled to seek or recover from the Sellers under any theory of liability,
any incidental, indirect, punitive, exemplary or special liabilities, damages,
losses or expenses except for any such Losses as may be payable to a third party
in respect of a Third Party Claim or with respect to a claim of fraud to the
extent actually awarded to a Governmental Authority or other third party.
 
“Material Adverse Effect” means any change, effect, event, occurrence, state of
facts or development that is materially adverse to (a) the financial condition
or results of operations of the Company, taken as a whole, or (b) the ability of
the Sellers to consummate the transactions contemplated by this Agreement and
the other documents referred to herein to which the Sellers are a party;
provided, however, that a “Material Adverse Effect” shall not include any
“Material Adverse Effect” that is cured prior to the earlier of the Closing or
any change, effect, event, occurrence, state of facts or development in or
attributable to:  (i) general economic or business conditions; (ii) financial,
banking or securities markets of the U.S. in general (including any disruption
thereof and any decline in the price of any security or any market index); (iii)
acts of God or other calamities, national or international political or social
conditions, including the engagement and/or escalation by the U.S. in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack upon the U.S. or
any of its territories, possessions or diplomatic or consular offices or upon
any military installation, equipment or personnel of the U.S.; (iv) conditions
affecting generally the industry in which the Company participates; (v) the
announcement or pendency of the transactions contemplated by this Agreement;
(vi) the identity or business plans of Buyer or any of its Affiliates; (vii)
changes in applicable Laws or the interpretation thereof; (viii) any change in
GAAP or other accounting requirements or principles; (ix) the failure of the
Company to meet or achieve the results set forth in any internal projections;
(x) any item or items set forth in the Disclosure Schedules; or (xi) any change
resulting from compliance with the terms of, or any actions taken (or not taken)
by any Party pursuant to or in accordance with, this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 “Milestone Payments” has the meaning set forth in Section 2.3(b).
 
“Order” means any order, writ, injunction, decree, stipulation, judgment, award,
determination, direction or demand of a Governmental Authority.
 
“Ordinary Course” means the ordinary course of business consistent with past
custom and practice (including with respect to quantity and frequency).
 
“Party” and “Parties” have the respective meanings set forth in the preamble to
this Agreement.
 
“Permit” means all permits, licenses, authorizations, registrations, franchises,
approvals, consents, certificates (including industry association
certifications), variances and similar rights granted by or obtained from any
Governmental Authority.
 
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a Governmental
Authority.
 
“Pre-Closing Tax Period” means any Tax period (including a portion of any
Straddle Period) ending on or before the Closing Date.
 
“Pro Rata Share” means, with respect to any given Seller, the percentage set
forth opposite such Seller’s name on Exhibit A
 
“Purchase Price” has the meaning set forth in Section 2.3(a).
 
“Real Property Leases” has the meaning set forth in Section 3.7(b).
 
“Released Claims” has the meaning set forth in Section 5.7(a).
 
“Released Parties” has the meaning set forth in Section 5.7(a).
 
“Releasing Party” or “Releasing Parties” have the respective meanings set forth
in Section 5.7(a).
 
“Schedule” has the meaning set forth in Article 3.
 
 “Securities Act” means the Securities Act of 1933, as amended.
 
“Seller” or “Sellers” have the respective meanings set forth in the preamble to
this Agreement.
 
“Sellers’ Representative” has the meaning set forth in Section 8.16.
 
 “Shares” has the meaning set forth in the recitals to this Agreement.
 
“Straddle Period” means any Tax period beginning before the Closing Date and
ending after the Closing Date.
 
 
7

--------------------------------------------------------------------------------

 
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(a) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors thereof is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof or (b) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof and for this purpose, a
Person or Persons owns a majority ownership interest in such a business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of such business entity’s gains or losses or shall be or control any
managing director or general partner of such business entity (other than a
corporation).  The term “Subsidiary” shall include all Subsidiaries of such
Subsidiary.
 
Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Section 59A of
the Code), customs duties, capital stock, franchise, profits, withholding,
social security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, escheat or unclaimed
property, alternative or add-on minimum, estimated, or other like assessment,
charge or tax of any kind whatsoever, whether computed on a separate or
consolidated, unitary or combined basis or in any other manner, including any
interest, penalty, or addition thereto, whether disputed or not.
 
“Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
“Third Party Claim” has the meaning set forth in Section 6.4(b).
 
“Transactions” means the transactions contemplated herein and in the Ancillary
Agreements, including but not limited to, the sale of the Shares to Buyer.
 
“Unaudited Financial Statements” has the meaning set forth in Section 3.8(a)(i).
 
ARTICLE 2                      
 
PURCHASE AND SALE OF THE SHARES
 
2.1 Purchase and Sale of the Shares
 
Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing, Buyer shall purchase from the Sellers, and the Sellers shall sell,
convey, assign, transfer, and deliver to Buyer, the Shares, free and clear of
any Liens.  The specific number and class of Shares being sold by each Seller is
set forth on Exhibit A.
 
2.2 Closing
 
The closing of the Transactions (the “Closing”) shall take place at the offices
of Stradling Yocca Carlson & Rauth, P.C., 660 Newport Center Drive, Suite 1600,
Newport Beach, California 92660, at 10:00 a.m., Pacific Time, on the date
hereof, or on such other date or at such other time and place as the parties
hereto may mutually agree in writing.  The date on which the Closing occurs is
hereinafter referred to as the “Closing Date”.  At the Closing, documents and
signature pages may be exchanged remotely via facsimile or other electronic
exchange (with originals to be delivered to the other parties as soon as
reasonably practicable after the Closing and requested by such other party).
 
 
8

--------------------------------------------------------------------------------

 
2.3 Consideration
 
(a) Purchase Price.  The purchase price for the Shares shall be Fifteen Million
shares of the Buyer’s common stock (the “Buyer Closing Shares”) to be issued to
the Sellers at Closing in the amounts set forth on Exhibit A at Closing (the
“Purchase Consideration”).
 
(b) Potential Milestone Payment(s).  The Sellers shall have the right to
additional consideration in the form of cash payment(s) (the “Milestone
Payments”) based on reaching those certain milestones  described in Exhibit B
(the “Milestones”), provided that: (i) all of the Milestones must be reached
within not more than twelve (12) months from the date of the execution of this
Agreement; (ii) each Milestone shall be treated as discreet and the failure to
reach any single Milestone shall not affect the availability of the Milestone
Payment(s) related to any other Milestone(s). The Company shall pay each Seller
its Pro Rata Share of any Milestone Payments actually earned pursuant to this
Section 2.3(b).
 
(c) The Sellers understand that the Company is required to file a Form 15c2-11
in connection with the suspension of the Company’s trading and, regardless of
when a Milestone is reached,  any and all payment due dates associated with the
Milestone Payments earned pursuant to Section 2.3(b) shall be extended by a
period of time equal to the number of days necessary to obtain approval thereof.
 
2.4 Closing Deliveries.  At the Closing:
 
(a) The Sellers’ Representative shall deliver, or cause to be delivered, to
Buyer or any other Person designated by Buyer (unless the delivery is waived in
writing by Buyer), the following documents, in each case duly executed or
otherwise in proper form:
 
(i) Sellers’ Certificates.  Original certificates evidencing the Shares, free
and clear of any Liens duly endorsed in blank or accompanied by stock powers or
other instruments of transfer duly executed in blank;
 
(ii) Secretary’s Certificate of the Company.  A certificate, in a form
satisfactory to Buyer, signed by the secretary of the Company and dated as of
the Closing Date, certifying: (x) the Articles of Incorporation; and (y) the
Bylaws;
 
(iii) Good Standing Certificate.  A good standing certificate with respect to
the Company issued by the Secretary of State of the State of Nevada, dated as of
a recent date prior to Closing;
 
(iv) Resignation Letters.  Resignations of each director and each officer of the
Company listed in Schedule 2.4(a)(v), which resignations shall be effective as
of the Closing and shall include a release of claims releasing the Company,
Buyer and its Affiliates from any and all claims that such director or officer
may have against the Company at the Closing;
 
(v) FIRPTA Affidavit.  A duly executed certificate of non-foreign status from
each Seller certifying that such Seller is not a foreign Person within the
meaning of Section 1445(f)(3) of the Code, substantially in the form of the
sample certification set forth in Treasury Regulation Section
1.1445-2(b)(2)(iv)(B) and in a form reasonably acceptable to Buyer so that Buyer
is exempt from withholding any portion of any payment to be made pursuant to
this Agreement (a “FIRPTA Affidavit”); provided, however, that if Buyer does not
receive a properly executed FIRPTA Affidavit from any Seller, then Buyer shall
be permitted to withhold from any payments to be made pursuant to this Agreement
to such Seller such amounts as may be required under applicable Law, and any
such amounts withheld shall be treated for all purposes of this Agreement as
having been paid to such Seller;
 
(vi) Corporate Books and Records.  All corporate books and records and other
property of the Company in the possession of the Sellers;
 
(vii) Affiliate Agreements.  Evidence, in form and substance satisfactory to
Buyer, of the termination of each agreement the Company has with any of its
Affiliates;
 
 
9

--------------------------------------------------------------------------------

 
(viii) Employment Agreements and Consulting Agreements.  Employment Agreements
or Consulting Agreements with the Buyer, duly executed by the individuals listed
on Exhibit A; and,
 
(ix) Other Documents.  All other instruments, agreements, certificates and
documents required to be delivered by the Sellers at or prior to the Closing
pursuant to this Agreement and such other certificates of authority and similar
instruments as Buyer has reasonably requested prior to the Closing.
 
(b) Buyer shall issue to the Sellers, the Buyer Closing Shares as provided in
Section 2.3(a), and shall deliver, or cause to be delivered, to the Sellers’
Representative or any other Person designated by the Sellers’ Representative
(unless the delivery is waived in writing by the Sellers’ Representative), the
following documents, in each case duly executed or otherwise in proper form:
 
(i) Good Standing Certificate.  A good standing certificate with respect to
Buyer issued by the Secretary of State of the State of Nevada, dated as of a
recent date prior to Closing;
 
(ii) Stock Certificate.  One or more stock certificates representing the number
of Buyer Closing Shares for each Seller set forth on Exhibit A;
 
(iii) Employment Agreements and Consulting Agreements..  The Employment
Agreements or Consulting Agreements referenced in Section 2.4(a)(viii), duly
executed by Buyer; and
 
(iv) Other Documents.  All other instruments, agreements, certificates and
documents required to be delivered by Buyer at or prior to the Closing pursuant
to this Agreement and such other certificates of authority and similar
instruments as the Sellers’ Representative has reasonably requested prior to the
Closing.
 
2.5 Required Withholdings
 
Notwithstanding anything to the contrary set forth in this Agreement, Buyer
shall be entitled to deduct and withhold from the consideration otherwise
payable pursuant to this Agreement to the Sellers such amounts as are required
under the Code or any provision of state, local or foreign Tax Law.  To the
extent that amounts are so withheld by Buyer, such withheld amounts will be
treated for all purposes of this Agreement as having been paid to the Sellers.
 
2.6 Additional Option.  The Company’s management believes that it will soon have
in place referral relationships with a bank, banks or others that might provide
limited banking and merchant services and split the fees from such services with
the Company on a basis to be negotiated.  The Sellers are continuing to work on
obtaining an equity interest in a bank, banking entity and/or an entity that
will provide merchant processing (the “Bank Equity”).
 
Sellers have expended the sums necessary to pursue this course of action and
will be responsible for continuing to expend necessary sums through a separate
company special purpose vehicle (“SPV”).  If the SPV acquires the Bank Equity,
Buyer shall have an option to acquire one hundred percent of the SPV’s Bank
Equity interest for a purchase price of fifteen million (15,000,000) shares of
the Buyer’s stock.


2.7 Legends.  Each certificate(s) evidencing the ownership of the Buyer
Consideration Shares issued by the Buyer pursuant hereto shall bear an
appropriate legend substantially to the effect that the offer and issuance of
the securities evidenced thereby have not been registered under applicable
federal or state securities laws and may not be sold, distributed, pledged or
otherwise transferred unless there is an effective registration statement under
the Securities Act of 1933, as amended (the “Securities Act”), and applicable
securities laws covering any such transaction or such transaction is exempt from
registration.
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE 3                      
 
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
 
Except as set forth in the schedules accompanying this Agreement (each a
“Schedule” and, collectively, the “Disclosure Schedules”), the Sellers hereby
represent and warrant to Buyer as follows:
 
3.1 Organization; Good Standing
 
The Company is a legal entity duly organized, validly existing and in good
standing (where such concept is applicable) under the Laws of the jurisdiction
of its organization.  The Company is duly licensed or qualified to conduct
business and is in good standing (where such concept is applicable) under the
Laws of each jurisdiction in which the character of the assets owned or leased,
or the nature of the business conducted, by each of them requires such licensing
or qualification, except where the failure to be so licensed or qualified or to
be in good standing would have a material adverse effect on the Company.
 
3.2 Capitalization; Title to Shares
 
(a) The authorized, issued and outstanding Equity Interests of the Company are
set forth on Exhibit A.  Except as set forth on Exhibit A no other Equity
Interests of the Company are authorized, issued or outstanding.
 
(b) All of the issued and outstanding Equity Interests of the Company are duly
authorized, validly issued, fully paid and nonassessable.  There are no
outstanding equity appreciation rights, profit participation or other similar
rights with respect to Equity Interests of the Company.  There are no
outstanding obligations of the Company to repurchase, redeem or otherwise
acquire any Equity Interests of the Company.
 
(c)  (i) The Company and the Sellers are not a party to any Contract relating to
the voting of, or requiring the issuance or sale of, any Equity Interests of the
Company; and (ii) there are no accrued and unpaid dividends with respect to any
outstanding Equity Interests of the Company.
 
(d) Collectively, the Sellers are the sole record and beneficial owners of the
Shares, free and clear of all Liens.  The Sellers have good and marketable title
to the Shares and have the power and authority to sell, transfer, assign and
deliver the Shares to Buyer upon the terms and subject to the conditions set
forth in this Agreement.
 
3.3 Power and Authority
 
Each Seller has all requisite power and authority to execute and deliver this
Agreement and each other agreement, document, instrument and/or certificate
contemplated by this Agreement to be executed in connection with the
transactions contemplated hereby (collectively, the “Ancillary Agreements”) to
which each Seller is a party and to perform his or her obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and
thereby.  The execution and delivery by each Seller of this Agreement and each
Ancillary Agreement to which such Seller is a party, and the consummation of the
transactions contemplated hereby and thereby, have been duly and validly
authorized by all necessary action on the part of such Seller, and no other or
further action or proceeding on the part of such Seller is necessary to
authorize the execution and delivery by such Seller of this Agreement and the
consummation by such Seller of the transactions contemplated hereby.  This
Agreement has been duly and validly executed and delivered by each Seller and,
assuming the due and valid authorization, execution and delivery of this
Agreement by Buyer, constitutes a valid and binding obligation of such Seller,
enforceable against him or her in accordance with its terms and conditions,
subject to General Principles of Law, Equity and Public Policy.
 
 
11

--------------------------------------------------------------------------------

 
3.4 Consents and Approvals; No Violation
 
(a) None of the Sellers, nor the Company is required to give any notice to, make
any filing with, or obtain any authorization, consent, or approval of any
Governmental Authority in connection with the execution, delivery and
performance by the Sellers of this Agreement or any of the Ancillary Agreements
to which they are a party or the consummation of the transactions contemplated
hereby or thereby.
 
(b) The execution, delivery and performance by the Sellers of this Agreement and
the Ancillary Agreements to which they are a party, and the consummation of the
transactions contemplated hereby and thereby, do not: (i) violate or conflict
with any provision of the organizational or governing documents of the Company;
(ii) violate any Law or Order to which any Seller or the Company is subject;
(iii) conflict with, result in a breach of, constitute a default under, result
in the acceleration of, or create in any party the right to accelerate,
terminate, modify or cancel, any Contract to which the Company is a party; or
(iv) trigger any “change of control” or other similar provisions contained in
any Contract to which the Company is a party.
 
3.5 Brokers’ Fees
 
None of the Sellers, or the Company has any liability to pay any fees or
commissions to any broker, finder, investment banker or agent with respect to
the transactions contemplated by this Agreement based upon any arrangement or
agreement made by or on behalf of the Sellers or the Company.
 
3.6 Subsidiaries; Assets
 
(a) The Company has no Subsidiaries.
 
(b) The Company has good and valid title to, or lease and have a valid leasehold
interest in, all of the tangible assets reflected as being owned by or leased to
them in the Financial Statements, free and clear of all Liens.
 
3.7 Real Property
 
(a) Owned Real Property.  The Company does not own any real property.
 
(b) Leased Real Property.  The Company does not lease any real property
 
3.8 Liabilities. The Company does not have any liabilities, including any
Indebtedness.
 
3.9 Compliance with Law; Permits
 
(a) The Company is in compliance with all applicable Laws and Orders.  No Action
alleging any failure to comply with any applicable Law or Order is pending or,
to the Knowledge of Sellers, currently threatened in writing against the
Company.
 
(b) The Company holds all Permits required in connection with the conduct of the
Business as currently conducted; (ii) each Permit is in full force and effect;
and (iii) the Company is in compliance with the terms and conditions of all such
Permits.
 
 
12

--------------------------------------------------------------------------------

 
3.10 Tax Matters
 
(a) All material Tax Returns required to have been filed by or in respect of the
Company (as any deadlines for filing may have been extended by duly filed
applications for extension) have been timely filed.  All such Tax Returns were
true, correct and complete in all material respects, were prepared in
substantial compliance with all applicable Laws and regulations and disclose all
Taxes required to be paid for the periods covered thereby.  All Taxes reported
on such Tax Returns as due and owing by the Company has been paid.  There are no
Liens for Taxes (other than Taxes not yet due and payable) upon any of the
assets of the Company.  The Company has timely withheld and paid to the
appropriate Governmental Authority all Taxes required to have been withheld and
paid by it in connection with amounts paid or owing to any employee, independent
contractor, creditor, or other third party, and all Forms W-2 and 1099 and other
applicable forms required with respect thereto have been properly completed and
timely filed.
 
(b) There is no Tax audit or administrative or judicial Tax proceeding pending
with respect to the Company.  The Company has not received from any Governmental
Authority any written notice indicating an intent to investigate or open an
audit or other review of any Tax or Tax Return of the Company.
 
(c) The Company has not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or
deficiency.  No written claim has been made by a jurisdiction in which the
Company does not file Tax Returns that the Company is or may be required to file
Tax Returns or pay Taxes in such jurisdiction.
 
(d) The Company: (i) has not been a member of an Affiliated Group filing a
consolidated federal Tax Return (other than a group the common parent of which
was the Company); or (ii) to the Knowledge of Sellers, has any actual or
potential liability for the Taxes of any other Person under Treas. Reg. Section
1.1502-6 (or any similar provision of state, local or foreign Law).
 
(e) The Company has not distributed stock of another Person and the Company has
not had its stock distributed by another Person, in a transaction that was
purported or intended to be governed in whole or in part by Section 355 of the
Code or Section 361 of the Code.
 
(f) The Company is not and has not been a party to any “listed transaction” (as
defined in Section 6707A(c)(2) of the Code).
 
(g) The Company is not a party to any agreement, contract, arrangement, or plan
that has resulted, separately or in the aggregate, in the payment of any “excess
parachute payment” within the meaning of Section 280G of the Code in connection
with the transactions contemplated by this Agreement.


3.11 Contracts
 
.  The Company is not a party to any Contract.
 
3.12 Insurance. The Company does not have any polices of insurance.
 
3.13 Investment Representation
 
Each Seller is acquiring the Buyer Consideration Shares for its own account with
the present intention of holding such securities for investment purposes and not
with a view to, or for sale in connection with, any distribution of such
securities in violation of any federal or state securities Laws.  Each Seller is
an “accredited investor” as defined in Regulation D promulgated by the
Securities and Exchange Commission under the Securities Act.  Each Seller
acknowledges that it is informed as to the risks of the transactions
contemplated hereby and of ownership of the Buyer Consideration Shares.  Each
Seller acknowledges that the Buyer Consideration Shares have not been registered
under the Securities Act or any state or foreign securities Laws and that the
Buyer Consideration Shares may not be sold, transferred, offered for sale,
pledged, hypothecated or otherwise disposed of unless such transfer, sale,
assignment, pledge, hypothecation or other disposition is pursuant to the terms
of an effective registration statement under the Securities Act and the Buyer
Consideration Shares are registered under any applicable state or foreign
securities Laws or sold pursuant to an exemption from registration under the
Securities Act and any applicable state or foreign securities Laws.
 
 
13

--------------------------------------------------------------------------------

 
ARTICLE 4     
                 
REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer hereby represents and warrants to the Sellers as follows:
 
4.1 Organization
 
Buyer is a corporation duly incorporated, validly existing and in good standing
under the Laws of the State of Nevada.  Buyer possesses the requisite power and
authority to own, lease and operate its properties and to carry on its business
as conducted by Buyer as of the date of this Agreement.  Buyer is duly licensed
or qualified to conduct business and is in good standing under the Laws of each
jurisdiction in which the character of the assets owned or leased, or the nature
of the business conducted, by it requires such licensing or qualification,
except where failure to be so qualified would result have a material adverse
effect on Buyer.
 
4.2 Power and Authority
 
Buyer has all requisite power and authority to execute and deliver this
Agreement and each of the Ancillary Agreements to which it is a party and to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby.  The execution and delivery by
Buyer of this Agreement and each of the Ancillary Agreements to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
have been duly and validly authorized by all necessary action on the part of
Buyer, and no other or further action or proceeding on the part of Buyer or its
equity holders is necessary to authorize the execution and delivery by Buyer of
this Agreement or any of the Ancillary Agreements to which it is a party and the
consummation by Buyer of the transactions contemplated hereby and thereby.  This
Agreement has been duly and validly executed and delivered by Buyer and,
assuming the due and valid authorization, execution and delivery of this
Agreement by the Sellers, constitutes a valid and binding obligation of Buyer,
enforceable against it in accordance with its terms and conditions, subject to
General Principles of Law, Equity and Public Policy.
 
4.3 Consents and Approvals; No Violation
 
(a) Buyer is not required to give any notice to, make any filing with, or obtain
any authorization, consent, or approval of any Governmental Authority or other
Person in connection with the execution, delivery and performance by Buyer of
this Agreement or any of the Ancillary Agreements to which it is a party or the
consummation of the transactions contemplated hereby and thereby.
 
(b) The execution, delivery and performance by Buyer of this Agreement and the
Ancillary Agreements to which it is a party, and the consummation of the
transactions contemplated hereby and thereby, does not: (i) violate or conflict
with any provision of the organizational or governing documents of Buyer; (ii)
violate any Law or Order to which Buyer is subject; or (iii) conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, or create in any party the right to accelerate, terminate, modify or cancel,
any Contract to which Buyer is a party.
 
4.4 Brokers’ Fees
 
Buyer does not have any liability to pay any fees or commissions to any broker,
finder, investment banker or agent with respect to the transactions contemplated
by this Agreement based upon any arrangement or agreement made by or on behalf
of Buyer.
 
4.5 Valid Issuance of Parent Payment Shares.
 
 The Buyer Consideration Shares being issued hereunder, when issued, sold, and
delivered in accordance with the terms of this Agreement, will be duly and
validly issued, fully paid, and nonassessable, and will be free of any Liens or
restrictions on transfer other than restrictions under this Agreement and under
applicable state and federal securities Laws.


 
14

--------------------------------------------------------------------------------

 
ARTICLE 5                      
 
GENERAL COVENANTS
 
5.1 Public Disclosure
 
Except as required by Law, neither the Company nor any of its representatives
shall issue any statement or communication to any third party (other than its
agents that are bound by confidentiality restrictions) regarding the subject
matter of this Agreement or the Transactions, without the consent of Buyer,
which consent shall not be unreasonably withheld.  Buyer shall be permitted to
make any statement or communication, including any filing with the Securities
and Exchange Commission, provided however, that   Buyer shall provide the
Sellers’ Representative with a copy of any such statement, communication or
filing, for its reasonable review.


5.2 Reservation of Buyer Common Stock; Issuance of Shares of Buyer Common Stock.
 
Until all Milestone Payments that become due and payable have been made, or all
milestone deadlines set forth in Exhibit B have lapsed, Buyer shall at all times
reserve and keep available, free from preemptive rights, out of its authorized
but unissued common stock, for the purpose of paying the Buyer Earn-Out Shares,
if any, the full number of shares of Buyer common stock then issuable if the
full amount of Buyer Earn-Out Shares, as of such date, were earned by the
Sellers. All shares of Buyer common stock delivered by Buyer as the Buyer
Earn-Out Shares shall be newly issued shares or shares held in treasury by
Buyer, shall have been duly authorized and validly issued and shall be fully
paid and nonassessable, and shall be free from preemptive rights and free of any
Lien.


5.3 Operations.
 
Buyer shall maintain the domestic incorporation of the Company in Nevada.  Buyer
shall maintain offices in Seattle, Washington and Salt Lake City, Utah for one
year after the Closing.


5.4 Third Party Transaction Expenses. Each party shall be responsible for its
own expenses and costs that it incurs with respect to the negotiation,
execution, delivery and performance of this Agreement and the Ancillary
Agreements (the “Third Party Transaction Expenses”); provided however, that
Sellers shall jointly and severally be liable for all Third Party Transaction
Expenses incurred by the Company prior to Closing.


5.5 Further Assurances.  Subject to the terms and conditions of this Agreement,
each of the parties hereto agrees that, on and after the date hereof, at the
request of the other party or parties, they shall execute and deliver, or cause
to be executed and delivered, to the other party or parties such further
documents or instruments of any kind and take, or cause to be taken, such other
actions as may be necessary, proper or advisable to carry out any of the
provisions of this Agreement or the Transactions.  In addition, the Sellers
agree, from time to time after the Closing, at Buyer’s request, to execute,
acknowledge, and deliver to Buyer such other instruments of conveyance and
transfer, and take such other actions and execute and deliver such other
documents, certifications, and further assurances, as Buyer may reasonably
require in order to vest more effectively in Buyer, or to put Buyer more fully
in possession of, the Shares and any of the Company’s rights or assets.  Each
party shall bear its own costs and expenses in compliance with this Section 5.5.
 
5.6 Post-Closing Confidentiality.
 
(a) From and after the Closing, each Seller shall, and shall cause his or her
Affiliates to, and shall instruct his or her and their respective officers,
directors and employees to, hold in confidence any and all confidential,
proprietary and non-public information and materials, whether in written,
verbal, graphic or other form, concerning Buyer, the Company or any of their
respective Affiliates (collectively, “Company Confidential Information”), except
that such Seller shall not have any obligation under this Section 5.6 with
respect to any Company Confidential Information that: (i) as of the date of this
Agreement is, or after the date of this Agreement becomes, generally available
to the public other than through a breach by such Seller, any of his or her
Affiliates or any of his or her or their respective officers, directors or
employees of their respective obligations under this Section 5.6; or (ii) is
provided to such Seller or any of his or her Affiliates by a third party that
was not known to the receiving party to be bound by any duty of confidentiality
to Buyer, the Company or any of their respective Affiliates.
 
 
15

--------------------------------------------------------------------------------

 
(b) From and after the Closing, each Seller shall not, and shall cause its
Affiliates not to, and shall instruct his or her and their respective officers,
directors and employees not to, use any Company Confidential Information except
as expressly authorized in writing by Buyer or the Company.  Each Seller shall,
and shall cause his or her Affiliates to, and shall instruct his or her and
their respective officers, directors and employees to, take the same degree of
care to protect the Company Confidential Information that such party uses to
protect its own trade secrets and confidential information of a similar nature,
which shall be no less than a reasonable degree of care.
 
(c) Notwithstanding the foregoing, each Seller shall not be in breach of this
Section 5.6 as a result of any disclosure of Company Confidential Information
that is required by applicable Law or that is required by any Governmental
Authority or under any subpoena, civil investigative demand or other similar
process by a court of competent jurisdiction having jurisdiction over such
Seller; provided, however, that such Seller shall give advance written notice of
such compelled disclosure to Buyer, and shall cooperate with Buyer in connection
with any efforts to prevent or limit the scope of such disclosure; and provided
further, that such Seller shall disclose only that portion of such Company
Confidential Information which such Seller is advised by its counsel is legally
required to be disclosed.
 
5.7 General Release.
 
(a) Notwithstanding anything to the contrary set forth in this Agreement,
effective as of the Closing, in consideration of the mutual agreements contained
herein, including the Purchase Price to be received by the Sellers, each Seller,
on behalf of himself or herself and each of his or her past, present and future
Affiliates, firms, corporations, limited liability companies, partnerships,
trusts, associations, organizations, representatives, investors, stockholders,
members, partners, trustees, principals, consultants, contractors, family
members, heirs, executors, administrators, predecessors, successors and assigns
(each, a “Releasing Party” and, collectively, the “Releasing Parties”), hereby
absolutely, unconditionally and irrevocably releases, acquits and forever
discharges the Company, its former, present and future Affiliates, parent and
subsidiary companies, joint ventures, predecessors, successors and assigns
(including Buyer and its Affiliates), and their respective former, present and
future representatives, investors, stockholders, members, partners, insurers and
indemnitees (collectively, the “Released Parties”) of and from any and all
manner of action or inaction, cause or causes of action, Actions, Liens,
Contracts, promises, liabilities or Losses (whether for compensatory, special,
incidental or punitive damages, equitable relief or otherwise) of any kind or
nature whatsoever, past, present or future, at law, in equity or otherwise
(including with respect to conduct which is negligent, grossly negligent,
willful, intentional, with or without malice, or a breach of any duty, Law or
rule), whether known or unknown, whether fixed or contingent, whether concealed
or hidden, whether disclosed or undisclosed, whether liquidated or unliquidated,
whether foreseeable or unforeseeable, whether anticipated or unanticipated,
whether suspected or unsuspected, which such Releasing Parties, or any of them,
ever have had or ever in the future may have against the Released Parties, or
any of them, and which are based on acts, events or omissions occurring up to
and including the Closing (the “Released Claims”); provided, however, that the
foregoing release shall not release, impair or diminish, and the term “Released
Claims” shall not include, in any respect any rights of: (i) the Sellers under
this Agreement; (ii) the Sellers with respect to the Buyer Consideration Shares;
or (iii) the Releasing Parties to indemnification, reimbursement or advancement
of expenses under the provisions of the Articles of Incorporation of the Company
or the Bylaws of the Company (or any directors’ and officers’ liability
insurance policy maintained by the Company in respect of the same) if any
Releasing Party is made a party to an Action as a result of such Releasing
Party’s status as an officer, director or employee of the Company with respect
to any act, omission, event or transaction occurring on or prior to the Closing.
 
(b) Without limiting the generality of Section 5.7(a), with respect to the
Released Claims, each Seller, on behalf of himself or herself and each Releasing
Party, hereby expressly waives all rights under any Law or common law principle
in any applicable jurisdiction prohibiting or restricting the waiver of unknown
claims including Section 1542 of the Civil Code of the State of California (the
“California Civil Code”) which reads as follows:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
 
Notwithstanding any such Law or common law principle in any applicable
jurisdiction, and for the purpose of implementing a full and complete release
and discharge of the Released Parties, each Seller, on behalf of himself or
herself and each Releasing Party, expressly acknowledges that the foregoing
release is intended to include in its effect all claims which such Seller or any
Releasing Party does not know or suspect to exist in his, her or its favor
against any of the Released Parties (including unknown and contingent claims),
and that the foregoing release expressly contemplates the extinguishment of all
such claims (except to the extent expressly set forth herein).
 
 
16

--------------------------------------------------------------------------------

 
(c) Each Seller, on behalf of himself or herself and each Releasing Party,
acknowledges that it may hereafter discover facts in addition to or different
from those which it now knows or believes to be true with respect to the subject
matter of the Released Claims, but such Seller, on behalf of himself or herself
and each Releasing Party, intends to and, by operation of this Agreement shall
have, fully, finally and forever settled and released any and all Released
Claims without regard to the subsequent discovery of existence of such different
or additional facts.
 
(d) Each Seller covenants and agrees that such Releasing Party has not and will
not assign or transfer any Released Claim or possible Released Claim against any
Released Party.  Each Seller, on behalf of himself or herself and each Releasing
Party, agrees to indemnify and hold the Released Parties harmless from any
liabilities, Losses, costs, expenses and attorneys’ fees arising as a result of
any such assignment or transfer.
 
(e) Each Seller, on behalf of himself or herself and each Releasing Party,
covenants and agrees not to, and agrees to cause its respective Affiliates not
to, whether in his, her or its own capacity, as successor, by reason of
assignment or otherwise, commence, institute or join in, or assist or encourage
any third party in commencing, instituting or joining in, any Action of any kind
whatsoever, in law or equity, or assert, or assist or encourage any third party
in asserting, any claim, demand, action or cause of action, in each case against
the Released Parties, or any of them, with respect to any Released Claims.  Each
Seller acknowledges that the foregoing release was separately bargained for and
is a key element of this Agreement of which this release is a part.
 
5.8 Acquisition Plan and Business Plan.  Buyer shall use reasonably commercial
efforts to operate the business of the Company, in accordance with the
Acquisition Plan and the Business Plan.
 
5.9 Director’s. The Company shall cause there to be at least two (2) seats on
its board of directors (the “Board”) to be filled by the current Board with
persons designated by the Sellers’ Representative, provided such designees are
qualified to serve on the Board, as determined by the Board in its reasonable
discretion, to serve until the next election of the Board by the Company’s
stockholders.
 
ARTICLE 6
 
INDEMNIFICATION
 
6.1 Survival of Representations and Warranties and Covenants
 
The representations, warranties and agreements of the Sellers contained in this
Agreement, or in any certificate or other instrument delivered pursuant to this
Agreement, will be deemed and construed to be continuing representations,
warranties and agreements and shall survive the Closing; provided, however, that
the representations and warranties of the Sellers contained in this Agreement
shall, except as set forth in the remainder of this Section 6.1, expire and be
of no further force and effect on the twenty four (24th) month anniversary of
the Closing Date; provided, further, however, that (a) the Fundamental
Representations shall survive indefinitely, (b) the other provisions in this
Agreement in which a time period is specified shall survive for the period
specified therein, and (c) unless otherwise indicated, the covenants and
agreements set forth in this Agreement shall survive the Closing until they have
been performed or satisfied.  The representations and warranties of Buyer
contained in this Agreement, or in any certificate or other instrument delivered
pursuant to this Agreement, shall terminate at the Closing, and the covenants
and agreements of Buyer set forth in this Agreement shall survive until they
have been performed or satisfied.
 
6.2 Indemnification by the Sellers.  From and after the Closing, the Sellers,
jointly and severally, shall indemnify, hold harmless and defend Buyer and its
Affiliates (which following the Closing shall include the Company), officers,
directors and agents (each, a “Buyer Indemnitee” and, collectively, the “Buyer
Indemnitees”) against and in respect of any and all Losses incurred or suffered
by any Buyer Indemnitee that result from or arise out of:
 
(a) any breach of any representation or warranty made by the Sellers under
Article 3 of this Agreement, or in any certificate or other instrument delivered
pursuant to this Agreement;
 
(b) any third party Action against Buyer or any of its Subsidiaries (including
the Company) following the Closing, including the costs of defending against and
settling any such third party claims, if the facts and circumstances alleged in
the third party Action would give the Buyer Indemnitees a right to
indemnification under Section 6.2(a) if such facts and circumstances were
factually accurate;
 
 
17

--------------------------------------------------------------------------------

 
(c) any breach of any agreement or covenant on the part of the Sellers or the
Sellers’ Representative in his capacity as such under this Agreement or in any
other agreement, document, certificate or instrument entered into or delivered
by or on behalf of the Sellers under or pursuant to this Agreement or in
connection with the Transactions; or
 
(d) any Third Party Transaction Expenses left unpaid at Closing.
 
6.3 Limitations
 
(a) The indemnification provided in Section 6.2 is subject to the following
limitations:
 
(i) No demand for indemnification under Section 6.2 shall be made after the
expiration of the applicable survival period set forth in Section 6.1 for the
representation or warranty or covenant to which such demand relates; provided,
however, that demands for indemnification made prior to the expiration of such
period shall survive until such claim for indemnification is finally adjudicated
and resolved.
 
(ii) the Sellers shall not have any obligation to indemnify the Buyer
Indemnitees in respect of any Losses for which indemnification is claimed under
Section 6.2 unless and until the aggregate of such Losses exceeds $100,000 (the
“Deductible”), at which point the Sellers will be obligated to indemnify the
Buyer Indemnitees from and against all such Losses in excess of the Deductible.
 
(b) Any indemnity payment made under this Agreement shall be treated by the
Parties for Tax purposes as an adjustment to the Purchase Price.
 
(c) Qualifications.  For purposes of Section 6.2(a), with respect to each
representation, warranty, covenant or agreement contained in this Agreement that
is subject to a “materiality,” “material,” “Material Adverse Effect,” “in all
material respects” or similar qualification (but not including knowledge,
Sellers’ Knowledge or Knowledge of Sellers), any such qualification shall be
disregarded for purposes of determining if a breach occurred and for calculating
the amount of any Losses that is subject to indemnification hereunder.
 
6.4 Procedures Relating to Indemnification
 
(a) Direct Claims.  If any Buyer Indemnitee shall claim to have suffered a Loss
(other than with respect to any Third Party Claim) for which indemnification is
available under Section 6.2, (for purposes of this Section 6.4, regardless of
whether such Buyer Indemnitee is entitled to receive a payment in respect of
such claim by virtue of the provisions of Section 6.3 hereof), the Buyer
Indemnitee shall notify the Sellers’ Representative (hereinafter an
“Indemnifying Party”) in writing of such claim.  Such written notice shall
describe the facts and circumstances giving rise to such Loss, the basis upon
which indemnity is being sought, the amount or estimated amount of the Loss, if
known or reasonably ascertainable at the time such claim is made (or if not then
reasonably ascertainable, the maximum amount of such claim reasonably estimated
by the Buyer Indemnitee), and the method of computation of such Loss, all with
reasonable particularity and containing a reference to the provisions of this
Agreement in respect of which such Loss shall have occurred.  Any dispute
regarding the Buyer Indemnitee’s entitlement to indemnification in connection
with such claim shall be resolved by any legally available means consistent with
the provisions of Section 8.8 herein or as otherwise agreed in writing between
the Buyer and the Sellers’ Representative.
 
(b) Third Party Claims.
 
(i) In the event any Buyer Indemnitee becomes aware of a third party claim (a
“Third Party Claim”) which Buyer Indemnitee reasonably believes may result in a
demand for indemnification pursuant to this Article 6, Buyer Indemnitee shall
notify the Sellers’ Representative of such claim, and the Sellers’
Representative shall have the right to defend against the Third Party Claim
provided that (i) the Sellers’ Representative notifies Buyer Indemnitee in
writing within 15 days after Buyer Indemnitee has given notice of the Third
Party Claim that Indemnifying Parties will indemnify Buyer Indemnitee from and
against the entirety of any Losses the Buyer Indemnitee may suffer resulting
from, arising out of, relating to, in the nature of or caused by the Third Party
Claim, (ii) the Third Party Claim involves only money damages and does not seek
an injunction or other equitable relief, (iii) such Third Party Claim could not
reasonably result in criminal liability of any Buyer Indemnitee, (iv) such Third
Party Claim does not involve or relate to an action by a Governmental Authority
or a customer of the Company, and (v) the Sellers’ Representative conducts the
defense of the Third Party Claim actively and diligently.
 
 
18

--------------------------------------------------------------------------------

 
(ii) So long as the Sellers’ Representative is conducting the defense of the
Third Party Claim in accordance with Section 6.4(b)(i), the Sellers’
Representative will (A) keep Buyer Indemnitee apprised of all material
developments, including settlement offers, with respect to the Third Party Claim
and permit Buyer Indemnitee to participate in the defense of the Third Party
Claim, (B) the Sellers will not be responsible for any attorney’s fees or other
expenses incurred by the Buyer Indemnitee regarding the Third Party Claim, and
(C) the Sellers’ Representative shall have the right to settle such Third Party
Claim provided the settlement involves only money damages and does not include
an injunction or other equitable relief.
 
(iii) If Buyer Indemnitee conducts the defense of any such claim, whether by
reason that the Sellers’ Representative chooses not to conduct the defense of
such Third Party Claim or by reason that the Sellers’ Representative fails to
qualify to conduct such defense in accordance with Section 6.4(b)(i), Buyer
Indemnitee shall have the right in its sole discretion to conduct the defense
of, and to settle, any such claim; provided, however, that, except with the
consent of the Sellers’ Representative, no settlement of any such Third Party
Claim with third party claimants shall be determinative of the amount of Losses
Buyer Indemnitee is entitled to recover pursuant to the indemnification
provisions of this Article 6 relating to such matter.  In the event that the
Sellers’ Representative has consented to any such settlement, no Seller shall
have any power or authority to object under any provision of this Article 6 to
the amount of any claim by Buyer Indemnitee pursuant to Section 6.2 with respect
to such settlement.
 
6.5 Setoff.  In addition to Section 6.4 and any rights of setoff or other
similar rights that Buyer or any of the other Buyer Indemnitees may have at
common law or otherwise, Buyer shall have the right to withhold and deduct from
any sum that is or may be owed to the Sellers hereunder any amount that is
otherwise payable by the Sellers to any Buyer Indemnitee under this Article 6,
including any amounts considered Milestone Payments.  If Buyer exercises its
right of setoff pursuant to this Section 6.5, the Buyer Earn-Out Shares shall
have the value as reasonably agreed to by Buyer and the Sellers’ Representative.
 
6.6 Exclusive Remedy
 
Following the Closing, except with respect to claims arising from fraud and
except for equitable relief to which any party may be entitled pursuant to this
Agreement, the sole and exclusive remedy for any and all claims arising under,
out of, or related to this Agreement, or the sale and purchase of the Shares,
shall be the rights of indemnification set forth in this Article 6, and no
Person will have any other entitlement, remedy or recourse, whether in contract,
tort or otherwise, it being agreed that all of such other remedies, entitlements
and recourse are expressly waived and released by the parties to the fullest
extent permitted by Law.
 
ARTICLE 7
 
TAX MATTERS
 
7.1 Transfer Taxes.
 
All transfer, stamp, documentary, sales, use, registration, value-added and
other similar Taxes (including all applicable real estate transfer Taxes and
real property transfer gains Taxes and including any filing and recording fees)
and related amounts (including any penalties, interest and additions to Tax) and
all such reasonable costs (including accounting and legal fees) associated with
filing all Tax Returns related to transfer Taxes imposed on the Company or any
Seller in connection with this Agreement (“Transfer Taxes”) shall be paid by the
Sellers.  At least thirty (30) days prior to filing any such Tax Returns, the
Sellers’ Representative shall submit a copy of such Tax Return to Buyer for
Buyer’s review and approval.  The Sellers and the Sellers’ Representative shall
be responsible for all costs and fees associated with, filing all Tax Returns
related to Transfer Taxes.
 
 
19

--------------------------------------------------------------------------------

 
7.2 Cooperation on Tax Matters.
 
Buyer, the Sellers, and the Sellers’ Representative shall fully cooperate, to
the extent reasonably requested by the other party, with respect to the filing
of Tax Returns, filing of Tax elections, and any audit, litigation or other
Actions with respect to Taxes.  Such cooperation shall include the retention and
provision of records and information relevant to such audit, litigation or other
Action and making employees available on a mutually convenient basis to provide
additional information.  Buyer, the Sellers and the Sellers’ Representative
agree to retain records with respect to Tax matters pertinent to the Company
until the expiration of the relevant statute of limitations.  Buyer, the Sellers
and the Sellers’ Representative further agree to use their best efforts to
obtain any certificate or other document from any Governmental Authority as may
be necessary to mitigate, reduce or eliminate any Tax that may be imposed.
 
7.3 Tax Contests.
 
The Sellers’ Representative shall promptly notify Buyer upon receipt by any
Seller or the Sellers’ Representative of any written notice of any inquiries,
claims, assessments, audits or similar events with respect to Taxes relating to
a Pre-Closing Tax Period (any such inquiry, claim, assessment, audit or similar
event, a “Tax Matter”).  In Buyer’s sole discretion, Buyer may elect to have
sole control of the conduct of any Tax Matter, including any settlement or
compromise thereof.  If Buyer does not elect to have such sole control, the
Sellers’ Representative shall, and shall cause the Sellers to, provide copies of
all correspondence with the applicable Governmental Authority, and neither the
Sellers nor the Sellers’ Representative shall settle or compromise such Tax
Matter without the prior written consent of Buyer.  Except as otherwise provided
in this Section 7.3, Buyer shall have the sole right to control any audit or
examination by any Tax authority, initiate any claim for refund or amend or file
any Tax Return, and contest, resolve and defend against any assessment for
additional Taxes, notice of Tax deficiency or other adjustment of Taxes of, or
relating to, the income, assets or operations of the Company for all Tax
periods.
 
7.4 Tax Sharing Agreements.
 
All Tax sharing agreements or similar agreements between the Company, on the one
hand, and any of the Sellers and their Affiliates, on the other hand, shall be
terminated prior to the Closing Date, and, after the Closing Date, the Company
shall not be bound thereby or have any liability thereunder.
 
7.5 Allocations of Taxes in Straddle Period.
 
For purposes of determining the amount of Taxes allocable to the portion of the
Straddle Period ending on (and including) the Closing Date, in the case of any
Taxes that are imposed on a periodic basis and are payable for a Tax period that
includes (but does not end on) the Closing Date, the portion of such Tax which
relates to the portion of the Straddle Period ending on (and including) the
Closing Date shall: (a) in the case of any Taxes other than the Taxes based upon
or related to income or receipts, be deemed to be the amount of such Tax for the
entire Tax period multiplied by a fraction the numerator of which is the number
of days in the Tax period ending on the Closing Date and the denominator of
which is the number of days in the entire Tax period; and (b) in the case of any
Tax based upon or related to income or receipts be deemed equal to the amount
which would be payable if the relevant Tax period ended on the Closing Date.
 
7.6 Conflict.
 
(a) In the event of any conflict or overlap between the provisions of this
Article 7 and Article 6, the provisions of this Article 7 shall control.
 
 
20

--------------------------------------------------------------------------------

 
            ARTICLE 8                      
 
MISCELLANEOUS
 
8.1 No Third-Party Beneficiaries
 
Except as expressly provided herein, this Agreement shall not confer any rights
or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.
 
8.2 Entire Agreement
 
This Agreement (including the documents and the instruments referred to herein)
constitutes the entire agreement among the Parties and supersedes any prior
understandings, agreements, or representations by or among the Parties, written
or oral, to the extent they relate in any way to the subject matter hereof.
 
8.3 Succession and Assignment
 
Neither this Agreement nor any of the rights, interests or obligations hereunder
may be assigned by any of the Parties, in whole or in part (whether by operation
of law or otherwise), without the prior written consent of the other Parties;
provided, however, that without such prior written consent: (a) Buyer may assign
its rights and/or delegate its obligations under this Agreement (in whole but
not in part) to any Affiliate of Buyer; (b) any or all of the rights and
interests and/or obligations of Buyer under this Agreement: (i) may be assigned
and/or delegated to any purchaser of a substantial portion of the assets of
Buyer or any of its Affiliates (whereupon Buyer shall cease to have any further
liabilities or obligations hereunder); and (ii) may be assigned as a matter of
law to the surviving entity in any merger, consolidation, share exchange or
reorganization involving Buyer or any of its Affiliates; and (c) Buyer and its
Affiliates shall be permitted to collaterally assign, at any time and in their
sole discretion, their respective rights hereunder to any lender or lenders
providing financing to Buyer or any of its Affiliates (including any agent for
any such lender or lenders) or to any assignee or assignees of such lender,
lenders or agent. Subject to the preceding sentence, this Agreement shall be
binding upon, inure to the benefit of and be enforceable by the Parties and
their respective successors and permitted assigns.  Any purported assignment in
violation of the provisions of this Agreement shall be null and void ab initio.
 
8.4 Counterparts
 
This Agreement may be executed in any number of counterparts, and by the
different Parties in separate counterparts, each of which when executed shall be
deemed an original, but all of which shall be considered one and the same
agreement, and shall become effective when each Party has received counterparts
signed by each of the other Parties, it being understood and agreed that
delivery of a signed counterpart signature page to this Agreement by facsimile
transmission, by electronic mail in portable document format (“.pdf”) form, or
by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document shall constitute valid and sufficient
delivery thereof.
 
8.5 Headings; Interpretation
 
The title of and the section and paragraph headings contained in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of any of the terms or provisions of this Agreement.  The term
“this Agreement” means this Stock Purchase Agreement together with all Schedules
and Exhibits hereto, as the same may from time to time be amended, modified,
supplemented or restated in accordance with the terms hereof.  The use in this
Agreement of the term “including” means “including, without limitation.”  The
words “herein,” “hereof,” “hereunder” and other words of similar import refer to
this Agreement as a whole, including the Schedules and Exhibits hereto, and not
to any particular section, subsection, paragraph, subparagraph or clause
contained in this Agreement.  The use herein of the masculine, feminine or
neuter forms shall also denote the other forms, as in each case the context may
require or permit.  Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates.  All references herein to “$” or dollars shall
refer to United States dollars.
 
 
21

--------------------------------------------------------------------------------

 
8.6 Notices
 
Any and all notices or other communications or deliveries required or permitted
to be provided hereunder shall be in writing and shall be deemed to have been
duly given and effective: (a) on the date of transmission, if such notice or
communication is sent via facsimile or electronic mail and receipt is confirmed,
at the facsimile number or email address specified in this Section 8.6, prior to
5:00 p.m., Pacific Time, on a Business Day; (b) on the first (1st) Business Day
after the date of transmission, if such notice or communication is sent via
facsimile or electronic mail at the facsimile number or email address specified
in this Section 8.6 (i) at or after 5:00 p.m., Pacific Time, on a Business Day
or (ii) on a day that is not a Business Day; (c) when received, if sent by
nationally recognized overnight courier service; or (d) upon actual receipt by
the Party to whom such notice is required or permitted to be given.  The address
for such notices and communications (unless changed by the applicable Party by
like notice) shall be as follows:
 
If to the Sellers or the Sellers’ Representative:
 
Andy Tucker
With a copy to: John Lewis
5445 South Highland Drive,
SLC, Utah -84117
Telephone (Andy Tucker): (206) 430-3426
Telephone (John Lewis):  (801) 214-9745
Email:           johnlewis.law@gmail.com
 
 
 
If to Buyer:
 
Eco Science Solutions, Inc.
1135 Makawao Avenue, Suite 103-188
Makawao, Hawaii 96768
 Attention:                      Jeffery Taylor
Telephone:                      (855) 986-5669
Email:                      jeff.taylor@ecossi.com
 
with a copy (which shall not constitute notice) to:
 
Stradling Yocca Carlson & Rauth, P.C.
660 Newport Center Drive, Suite 1600
Newport Beach, California  92660
Attention:                      Mark L. Skaist
Telephone:                      (949) 725-4117
Facsimile:                      (949) 823-5117
Email:                      mskaist@sycr.com


And a copy (which shall not constitute notice) to:


SD Mitchell & Associates, PLC
829 Harcourt Road
Grosse Pointe Park, Michigan 48230
Attention:                      Sharon D. Mitchell
Telephone:                      (248) 515-6035
Facsimile:                      (248) 751-6030
Email:                      sharondmac2013@gmail.com


 
22

--------------------------------------------------------------------------------

 
8.7 Governing Law
 
This Agreement shall be governed by and construed in accordance with the Laws of
the State of Nevada (including in respect of the statute of limitations or other
limitations period applicable to any state Law claim, controversy or dispute)
that apply to agreements made and performed entirely within the State of Nevada,
without regard to the conflicts of law provisions thereof or of any other
jurisdiction.  Each Party agrees and acknowledges that the application of the
Laws of the State of Nevada is reasonable and appropriate based upon the
Parties’ respective interests and contacts with the State of Nevada.  Each of
the Parties waives any right or interest in having the Laws of any other state,
including specifically, state Law regarding the statute of limitation or other
limitations period, apply to any Party’s state Law claim, controversy or dispute
which in any way arises out of or relates to this Agreement or the transactions
contemplated hereby.
 
8.8 Submission To Jurisdiction; Waiver of Jury Trial
 
(a) Each Party irrevocably agrees that any Action arising out of or relating to
this Agreement or any of the transactions contemplated hereby shall be brought
and determined in the United States District Court for the District of Nevada
(or, if subject matter jurisdiction in that court is not available, in the state
courts of Nevada (and each such Party shall not bring any Action arising out of
or relating to this Agreement or any of the transactions contemplated hereby in
any court other than the aforesaid courts), and each Party hereby irrevocably
submits with regard to any such Action for itself and in respect to its
property, generally and unconditionally, to the exclusive jurisdiction of the
aforesaid courts.  Each Party hereby irrevocably waives, and agrees not to
assert, by way of motion, as a defense, counterclaim or otherwise, in any such
Action: (i) any claim that it is not personally subject to the jurisdiction of
the above-named courts for any reason other than the failure to lawfully serve
process; (ii) that it or its property is exempt or immune from jurisdiction of
such courts or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise); and (iii) that (A) such Action
in any such court is brought in an inconvenient forum; (B) the venue of such
Action is improper; and (C) this Agreement, the transactions contemplated hereby
or the subject matter hereof or thereof, may not be enforced in or by such
courts.
 
(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT:
(I) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER
IN THE EVENT OF ANY SUCH ACTION; (II) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS
OF THIS WAIVER; (III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY; AND (IV) SUCH
PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.8(b).
 
8.9 Amendments
 
This Agreement may not be amended, modified or supplemented except by an
instrument in writing signed by Buyer and the Sellers’ Representative.
 
8.10 Extension; Waiver
 
.  At any time prior to the Closing, the Parties may: (a) extend the time for
the performance of any of the obligations or other acts of any Party; (b) waive
any inaccuracies in the representations and warranties contained in this
Agreement or in any document delivered pursuant to this Agreement; and (c) waive
compliance with any of the agreements or conditions contained in this Agreement
or in any document delivered pursuant to this Agreement.  Any agreement on the
part of a Party to any such extension or waiver shall be valid only if set forth
in an instrument in writing signed on behalf of such Party.  The failure of any
Party to this Agreement to assert any of its rights under this Agreement or
otherwise shall not constitute a waiver of such rights, nor shall any single or
partial exercise of any such rights preclude any other or further exercise
thereof.
 
 
23

--------------------------------------------------------------------------------

 
8.11 Severability
 
If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction or other authority to be invalid, void,
unenforceable or against its regulatory policy, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall nevertheless
remain in full force and effect and shall in no way be affected, impaired or
invalidated.  Upon such determination that any term, provision, covenant or
restriction is invalid, illegal, void, unenforceable or against regulatory
policy, the Parties shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the Parties as closely as possible in an
acceptable manner in order that the transactions contemplated by this Agreement
are consummated as originally contemplated to the greatest extent possible.
 
8.12 Expenses
 
All fees, costs and expenses, including fees and disbursements of counsel,
financial advisors, brokers, finders, investment bankers and accountants,
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the Party incurring such fees, costs and expenses.
 
8.13 Construction
 
The Parties have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any of the provisions of this Agreement.
 
8.14 Incorporation of Exhibits and Schedules
 
The Exhibits and Schedules identified in this Agreement are incorporated herein
by reference and made a part hereof.
 
8.15 Specific Performance
 
The Parties agree that, if any of the provisions of this Agreement were not to
be performed as required by their specific terms or were to be otherwise
breached, irreparable damage will occur to the other Parties, no adequate remedy
at law would exist and damages would be difficult to determine.  It is
accordingly agreed that Buyer, on the one hand, and the Sellers, on the other
hand, shall be entitled to an injunction or injunctions to prevent or restrain
breaches or threatened breaches of this Agreement by the other (as applicable)
and to enforce specifically the terms and provisions of this Agreement.  No
Party shall oppose, argue, contend or otherwise be permitted to raise as a
defense that an adequate remedy at law exists or that specific performance or
equitable or injunctive relief is unenforceable, invalid, contrary to law or
inequitable for any reason with respect to any breach of this Agreement.  Each
of the Parties hereby waives: (a) any defenses in any action for specific
performance, including the defense that a remedy at law would be adequate; and
(b) any requirement under any Law to post a bond or other security as a
prerequisite to obtaining equitable relief.  The Parties further agree that by
seeking the remedies provided for in this Section 8.15, a Party shall not in any
respect waive its right to seek any other form of relief that may be available
to a Party under this Agreement (including monetary damages) in the event that
this Agreement has been terminated or in the event that the remedies provided
for in this Section 8.15 are not available or otherwise are not granted.
 
8.16 Sellers’ Representative.
 
(a) Appointment.  Each Seller hereby irrevocably nominates, constitutes and
appoints L. John Lewis as his or her agent and true lawful attorney in fact (the
“Sellers’ Representative”), with full power of substitution, to act in the name,
place and stead of the Sellers for purposes of executing any documents and
taking any actions that the Sellers’ Representative may, in his sole discretion,
determine to be necessary, desirable or appropriate in connection with such
Sellers’ Representative’s duties and obligations under this Agreement.
 
 
24

--------------------------------------------------------------------------------

 
(b) Authority.  Each Seller hereby grants to the Sellers’ Representative full
authority to execute, deliver, acknowledge, certify and file on behalf of such
Seller (in the name of any or all of the Sellers or otherwise) any and all
documents that the Sellers’ Representative may, in his sole discretion,
determine to be necessary, desirable or appropriate, in such forms and
containing such provisions as the Sellers’ Representative may, in his sole
discretion, determine to be appropriate, in performing his duties as
contemplated by this Agreement.  Notwithstanding anything to the contrary set
forth in this Agreement or in any other agreement executed in connection with
the Transactions: (i) Buyer, each Buyer Indemnitee and each such party’s
representatives shall be entitled to deal exclusively with the Sellers’
Representative on all matters relating to the Purchase Price under Section 2.3
(including the Milestone Payments), on all matters relating to any claim for
indemnification, compensation or reimbursement under Article 6, and on all tax
matters under Article 7; and (ii) Buyer, each Buyer Indemnitee and each such
party’s representatives shall be entitled to rely conclusively (without further
evidence of any kind whatsoever) on any document executed or purported to be
executed on behalf of any Seller by the Sellers’ Representative, and on any
other action taken or purported to be taken on behalf of any Seller by the
Sellers’ Representative, as fully binding upon such Seller.  The Sellers,
individually and independently, hereby acknowledge and agree that (x) the
Sellers’ Representative shall be solely responsible for ensuring that each
Seller receives that portion of any amount(s) to which such Seller is entitled
in connection with the Transactions based upon his or her Pro Rata Share and
which is paid by Buyer to the Seller’s Representative; and (y) Buyer shall bear
no obligation or responsibility to any Seller with regard to the obligations of
the Sellers’ Representative relating to the pro-rata distribution of such
payments or otherwise.
 
(c) Power of Attorney.  Each Seller recognizes and intends that the power of
attorney granted in this Section 8.16: (i) is coupled with an interest and is
irrevocable; (ii) may be delegated by the Sellers’ Representative; and (iii)
shall survive the death, incapacity, dissolution, liquidation or winding up of
each of the Sellers.
 
(d) Replacement.  If the Sellers’ Representative shall die, resign, become
disabled, or otherwise be unable to fulfill his responsibilities hereunder, the
Sellers shall (by consent of the Sellers entitled to at least a majority of the
Purchase Price), within ten (10) days after such death, resignation, disability,
or inability, appoint a successor to the Sellers’ Representative (who shall be
reasonably satisfactory to Buyer) and immediately thereafter notify Buyer of the
identity of such successor.  Any such successor shall succeed the Sellers’
Representative as Sellers’ Representative hereunder.  If for any reason there is
no Sellers’ Representative at any time, all references herein to the Sellers’
Representative shall be deemed to refer to the Sellers.
 


 
 [Signature Page Follows]


 


 

 
25

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Stock Purchase Agreement on
the date first above written.
 
SELLERS:


 

 
 
 
         
 
 
/s/ L. John Lewis       L. John Lewis               /s/ Andy Tucker       Andy
Tucker               /s/ Dante Jones        Dante Jones               /s/ Wendy
Maguire       Wendy Maguire          

 

     SELLERS’ REPRESENTATIVE:             /s/ L. John Lewis       L. John Lewis
       



                         BUYER:

 

  ECO SCIENCE SOLUTIONS, INC.          
Date: June 21, 2017
By:
/s/Jeffery Taylor       Jeffery Taylor                  

 



 
26

--------------------------------------------------------------------------------

 

EXHIBIT A


Ga-Du Corporation
Shareholder List




SHAREHOLDER                                                                                     NUMBER
OF SHARES


Dante
Jones                                                                                               
 6  Shares

 
John
Lewis                                                                                                10 
Shares


Wendy
Maguire                                                                                          6  Shares


Andy
Tucker                                                                                            78  
Shares



 
27

--------------------------------------------------------------------------------

 

EXHIBIT B


MILESTONE SCHEDULE AND PAYMENTS


1)  
The first Milestone to be achieved below shall trigger two Milestone
Payments.  For the avoidance of doubt, upon the completion of any Milestone set
forth below (provided such achievement occurs within 12 months from the date of
the execution of this Agreement), this Milestone 1 shall be deemed to be
achieved.



2)  
Delivery of software for membership and KYC screening.



3)  
Execution of leasing agreement with lab equipment contractor upon the terms
proposed in the Term Sheet attached hereto as Appendix II.



4)  
Entering into a Lease of the first lab facility;



5)  
Execution of a contract with Lab project president upon the terms set forth in
Appendix III attached hereto.



6)  
Receiving an option to purchase 40% of Power Card in the form attached hereto as
Appendix IV;



7)  
The granting of a cost free perpetual license to Buyer for use of Power Card
software;



8)  
Installing lab equipment with written processes and procedures manual and
training regime.



9)  
Obtaining approval as a fully certified lab.



10)  
First test performed for fees by the lab.



Each “Milestone” earns 10% of the aggregate potential payment of $9,000,000, or
$900,000.  Upon achievement of a Milestone (provided such achievement occurs
within 12 months from the date of the execution of this Agreement), as
reasonably determined by the board of the Buyer, the Milestone Payment
associated with such Milestone shall be due and payable within 30 days after the
achievement of such Milestone.


 
 





 
28

--------------------------------------------------------------------------------

 
